Per Curiam.

The contract was valid in law. It was made with a corporation competent to contract. The consideration was the preaching of the gospel by the reverend Mr. Snowden; and as long as he continued to administer the gospel, and the defendant to reside within the specific distance, so long was the defendant bound by his contract. It could not be dissolved but by mutual consent, nor cease to be obligatory, until the minister ceased to render the service. Thus, in the case of Martyn v. Hind, (Doug. 142. Cowp. 437.) it was held, that if a rector appoint a curate of a parish, and undertakes-to continue him, and allow him a salary till he shall be otherwise provided with some ecclesiastical preferment, or lawfully removed, he cannot be removed without cause ; and as long as the rector continues rector of that parish, he is bound to pay the salary; and if it be in arrear, the curate may recover it, in an action of assumpsit. Lord Mansjield said, that if the curate was not enabled to do the duty, the rector would be excused from paying him the salary; for the service as curate was not only the consideration, but the condition of the salary. The promise in that case was in writing, not under seal, like the subscription in this case. A similar decision was long before made in the case of Taylor V. Gay. (1 Sid. 409.)
The act of the legislature, of the 8th of April, 1808,. removed any objection,, if any valid one before existed^ as to the validity of the title of the trustees for the time being. The motion on the part of the defendant to set aside the verdict is-denied»
Motion denied.